PER CURIAM.
As in Velunza v. State, 504 So.2d 780 (Fla. 3d DCA 1987), we conclude that the evidence of the appellant’s participation in an attempted sale of cocaine to undercover police supports his conviction of trafficking; because there is no proof of a formal or implied agreement to commit the offense, however, his conviction of conspiracy to traffic must be reversed.
There is no merit in the claim that the state’s failure to produce the confidential informant requires a new trial. See State v. Gutierrez, 502 So.2d 481 (Fla. 3d DCA 1987). The remaining points are entirely meritless.
Affirmed in part, reversed in part.